                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION
                                                                                           FILED
                                                                                    Scott L. Poff, Clerk
                                                                                 United States District Court

    GULFSTREAM AEROSPACE                                                    By jburrell at 12:44 pm, Nov 20, 2018

    CORPORATION,

                 Plaintiff,                                   CIVIL ACTION NO.: 4:17-cv-26

         v.

    GULFSTREAM AIR CHARTER, INC.

                 Defendant.


                                             ORDER

        Presently before the Court is Defendant Gulfstream Air Charter, Inc.’s Motion to Dismiss

for lack of personal jurisdiction. (Doc. 21.) Plaintiff Gulfstream Aerospace Corporation filed a

Response in opposition, (doc. 37), and Defendant filed a Reply, (doc. 42). For the reasons set forth

herein, the Court GRANTS Defendant’s Motion to Dismiss, (doc. 21), and DISMISSES without

prejudice Plaintiff’s Complaint for lack of personal jurisdiction. The Court DIRECTS the Clerk

of Court to enter appropriate judgment of dismissal and to CLOSE this case.

                                          BACKGROUND

        This action arises out of a dispute regarding Defendant’s alleged misuse of Plaintiff’s

“GULFSTREAM” trademark. (Doc. 1, p. 1.) Plaintiff, a Georgia corporation and well-known

provider of aircraft products and services, alleges trademark infringement, dilution, unfair

competition, cybersquatting, and deceptive and unlawful trade practices. 1 (Id. at p. 2.) The




1
 Plaintiff brings these claims pursuant to the Lanham Act, 15 U.S.C. § 1051 et seq., the Georgia Uniform
Deceptive Trade Practices Act, O.C.G.A. § 10-1-370 et seq., and O.C.G.A. § 23-2-55. (Doc. 1, p. 1.)
trademark at issue has been widely used by Plaintiff since at least 1959 and was registered in 1981.

(Id. at pp. 3–4, 14.)

        Defendant, a Delaware corporation, has its headquarters and principal place of business in

Miami, Florida. (Doc. 21, p. 6.) It is a public charter operator that offers flights between Florida

and Cuba. (Id. at p. 10.) All Defendant’s offices, officers, directors, and employees are located in

Florida, and all flights provided by Defendant leave from and return to locations in Florida. (Id.

at p. 6; doc. 1, p. 10.) Defendant sells tickets on a nationally-available website. 2 (Doc. 1, p. 12;

doc. 21, p. 12.) Customers may also purchase tickets in-person at Defendant’s Miami offices or

from third-party travel agents or agencies. (Doc. 42, p. 3.) At least two of these agencies, Sol

Caribe and Four Seasons, are located in Georgia. (Doc. 37, p. 4.) While Defendant has never

taken steps to prevent Georgia citizens from becoming customers, Defendant has also never

solicited or marketed its services in Georgia. (Doc. 42, p. 4.)

        In the three years leading up to this action, Defendant sold 427 tickets to Georgia citizens

for flights between Florida and Cuba. (Id. at p. 2.) The 427 tickets made up less than 0.2% of

Defendant’s total yearly ticket sales. 3 (Id. at p. 3.) At some point in late 2015, Defendant internally

considered expanding operations by offering flights from Atlanta to Cuba, but ultimately did not

do so based on lack of demand. (Doc. 37-1, pp. 103–08.) Any ticket-holders located in Georgia

were required to arrange their own transportation to Florida independently of Defendant’s services;




2
   Defendant’s website, www.gulfstreamcharter.com, is where Plaintiff alleges the “GULFSTREAM” logo
is improperly displayed. (Doc. 1, p. 12.) While the website is still active, some functionality and features
that were available at the time Plaintiff filed this lawsuit are no longer available. (Doc. 37, p. 3; doc. 42, p.
3.)
3
  Specifically, the tickets made up .17% of ticket sales in 2014 and 2015, around .1% in 2016, and .01% in
the first quarter of 2017 when this action was filed. (Doc. 42, p. 3.)


                                                       2
that is, Defendant did not provide any sort of assistance to customers who had to travel from

Georgia to Florida in order to board their flight. (Doc. 42, p. 3.)

                                    STANDARD OF REVIEW

       On a motion to dismiss for lack of personal jurisdiction under Federal Rule of Civil

Procedure 12(b)(2), the plaintiff has the burden of establishing a prima facie case of jurisdiction.

Oldfield v. Pueblo De Bahia Lora, S.A., 558 F.3d 1210, 1217 (11th Cir. 2009); Stubbs v. Wyndham

Nassau Resort and Crystal Palace Casino, 447 F.3d 1357, 1360 (11th Cir. 2006). “A prima facie

case is established if the plaintiff presents enough evidence to withstand a motion for directed

verdict.” Madara v. Hall, 916 F.2d 1510, 1514 (11th Cir. 1990) (citation omitted).

       In evaluating a plaintiff’s case, the district court must accept as true the allegations in the

complaint. Stubbs, 447 F.3d at 1360 (citations omitted). Where the defendant contests the

allegations of the complaint through affidavits, “the burden shifts back to the plaintiff to produce

evidence supporting personal jurisdiction, unless the defendant’s affidavits contain only

conclusory assertions that the defendant is not subject to jurisdiction.” Id. When the plaintiff’s

complaint and supporting affidavits and defendant’s affidavits conflict, the court must “construe

all reasonable inferences in favor of the plaintiff.” Id.

       For a defendant to be subject to personal jurisdiction, “the exercise of jurisdiction must (1)

be appropriate under the state long-arm statute and (2) not violate the Due Process Clause of the

Fourteenth Amendment to the United States Constitution.” Diamond Crystal Brands, Inc. v. Food

Movers Int’l, Inc., 593 F.3d 1249, 1257–58 (11th Cir. 2010) (quoting United Techs. Corp v. Mazer,

556 F.3d 1260, 1274 (11th Cir. 2009)). The Georgia long-arm statute, O.C.G.A. § 9-10-91, does

not grant jurisdiction that is “coextensive with procedural due process,” and “imposes independent

obligations that a plaintiff must establish for the exercise of personal jurisdiction that are distinct




                                                  3
from the demands of procedural due process.” Id. at 1259 (citing Innovative Clinical & Consulting

Servs., LLC v. First Nat’l Bank of Ames, Iowa, 620 S.E.2d 352 (Ga. 2005)). As such, the Court

must apply the “specific limitations and requirements of O.C.G.A. § 9-10-91 literally and must

engage in a statutory examination that is independent of, and distinct from, the constitutional

analysis to ensure that both, separate prongs of the jurisdictional inquiry are satisfied.” Id. at 1263.

If the long-arm statute’s requirements are satisfied, the court then determines whether the exercise

of jurisdiction violates federal due process.

                                           DISCUSSION

       Defendant contends Plaintiff cannot satisfy its burden of proving personal jurisdiction

under either the Georgia long-arm statute or the Due Process Clause of the Fourteenth Amendment.

(Doc. 21, p. 5.) Specifically, Defendant argues jurisdiction is not proper under any of Plaintiff’s

jurisdictional theories because Defendant does not render services in Georgia, maintain business

operations in Georgia, or direct any advertising to Georgia. (Doc. 42, p. 4.) Plaintiff, on the other

hand, asserts that Defendant’s sales of tickets to Georgia citizens and its consideration of business

expansion in Georgia “easily surpass” the requirement of “transacting business” under Georgia’s

long-arm statute and meet the constitutional due process inquiry. (Doc. 37, p. 2.)

       The Georgia long-arm statute permits the exercise of jurisdiction over a nonresident who,

personally or through an agent, (1) transacts business within Georgia; (2) commits a tortious act

or omission within Georgia; or (3) commits a tortious injury in Georgia caused by an act or

omission outside Georgia if the nonresident regularly does or solicits business, or engages in any

other persistent course of conduct, or derives substantial revenue from services rendered in

Georgia. O.C.G.A. § 9-10-91(1)–(3). Here, Plaintiff argues personal jurisdiction arises under




                                                   4
  subsections (1) and (3). 4 As set forth below, the Court finds Defendant’s conduct insufficient to

     meet either of these subsections of Georgia’s long-arm statute. Consequently, the Court “need

  not” address the constitutional Due Process inquiry. Henriquez v. El Pais Q’Hubocali.com, 500

  F. App’x 824, 829 (11th Cir. 2012) (per curiam) (citation omitted).

I.          Whether Defendant “Transacted Business” in Georgia as Defined by O.C.G.A.
            § 9-10-91(1)

            In determining whether jurisdiction can be exercised over a nonresident defendant under

  subsection (1) of the Georgia long-arm statute, the Supreme Court of Georgia has stated:

            jurisdiction exists on the basis of transacting business in this state if (1) the
            nonresident has purposefully done some act or consummated some transaction in
            this state, (2) if the cause of action arises from or is connected with such act or
            transaction, and (3) if the exercise of jurisdiction by the courts of this state does not
            offend traditional [notions of] fairness and substantial justice.

  Amerireach.com, LLC v. Walker, 719 S.E.2d 489, 496 (Ga. 2011) (citation omitted). The first

  two elements determine whether “a defendant has established the minimum contacts with the

  forum state necessary for the exercise of jurisdiction,” and, if such minimum contacts exist, the

     third element determines whether the exercise of jurisdiction “does not result solely from random,

     fortuitous or attenuated contacts.” Paxton v. Citizens Bank & Trust of W. Ga., 704 S.E.2d 215,

  219 (Ga. Ct. App. 2010) (citation omitted). Physical presence in the state is not a requisite for



  4
   Plaintiff does not rely upon subsection (2) as a potential basis for jurisdiction, (doc. 37, p. 6). However,
 even if Plaintiff had done so, subsection (2) is not an appropriate basis for long-arm jurisdiction in the
 present case. In cases dealing with personal jurisdiction based on electronic communications, the Eleventh
 Circuit and Georgia Courts of Appeals have found that tortious conduct occurs for jurisdictional purposes
 where the infringing electronic activity took place or originated from. See LabMD, Inc. v. Tiversa, Inc.,
 509 F. App’x 842, 844–45 (11th Cir. 2013) (per curiam) (digital filing sharing on computers outside of
 Georgia did not subject the defendants to personal jurisdiction under subsection (2)); Huggins v. Boyd, 697
 S.E.2d 253, 255 (Ga. Ct. App. 2010) (emails sent typed and sent from outside of Georgia did not subject
 the sender to personal jurisdiction under subsection (2)); see also Paradise Media Ventures, LLC v. Mills,
 No. 13–CV–1003, 2013 WL 6388627, at *2–4 (N.D. Ga. 2013); FisherBroyles, LLP v. Juris Law Grp., No.
 1:14–CV–1101, 2015 WL 630436, at *5 (N.D. Ga. 2015). Here, Defendant’s website was created and
 originated from Florida.



                                                       5
jurisdiction under this subsection, and “Georgia allows the assertion of long-arm jurisdiction over

nonresidents based on business conducted through . . . Internet contacts.” Id. (quoting ATCO Sign

& Lighting Co., LLC v. Stamm Mfg., 680 S.E.2d 571, 576 (Ga. Ct. App. 2009)). The ultimate

question is whether the defendant engaged in conduct directed at Georgia and could “fairly be

said” to have literally “transacted” business in the state of Georgia. Diamond Crystal, 593 F.3d at

1264; see also id. at 1264 n.18 (“‘transact’ means to ‘prosecute negotiations,’ to ‘carry on

business,’ ‘to carry out,’ or ‘to carry on’”) (quoting Webster’s Third New Int’l Dictionary 2425

(1993)).

        Here, it is undisputed that Defendant’s business is incorporated in Florida, is based out of

Florida, and only provides service out of Florida. (Doc. 1, p. 10; doc. 37, p. 19.) Defendant

operated a website that was accessible by anyone and allowed customers to buy tickets for

Defendant’s charter flights from Florida to Cuba. (Doc. 1, p. 13; doc. 37, p. 13.) Tickets were

also available through third-party travel agents, unaffiliated with Defendant. (Doc. 42, p. 3.)

While no efforts were made to prevent sales to Georgia residents, there is no evidence that

Defendant ever marketed in Georgia or spent money to have others do so. (Id. at p. 9; doc. 21-1,

p. 2.) However, despite the lack of marketing, Georgia residents purchased 427 tickets between

2014 and 2017. (Doc. 42, p. 3)

        Both Plaintiff and Defendant rely on these uncontroverted facts. 5 Plaintiff asserts that

Defendant’s sales to passengers residing in Georgia through “its highly interactive website” and


5
  Given that Plaintiff and Defendant agree on these central facts, the Court does not delve deeply in the
burden shifting analysis set forth in Stubbs and discussed above. However, the Court does note that it could
grant Defendant’s Motion to Dismiss based on the allegations in Plaintiff’s Complaint alone. Even
accepting the scant jurisdictional allegations in Plaintiff’s Complaint as true, Plaintiff fails to provide facts
warranting the exercise of personal jurisdiction over Defendant as to both Georgia’s long arm statute and
the requirements of procedural due process. Moreover, Defendant contested Plaintiff’s generalized factual
account through the affidavit of Ernesto Gonzalez, Defendant’s President and Director. (Doc. 21-1.) Thus,
“the burden shifts back to the plaintiff to produce evidence supporting personal jurisdiction.” Stubbs, 447


                                                       6
“other business activities” in Georgia show that Defendant “enjoyed regular and substantial sales

to Georgia customers,” thus satisfying the “any business” requirement of subsection (1). (Doc. 1,

pp. 2–3.) Defendant argues that these sales are irrelevant because it “has not in any way directed

its website to Georgia consumers or conducted activities physically or purposefully in the state.”

(Doc. 21, p. 12.)

        When analyzing personal jurisdiction under Georgia’s long-arm statute, courts consider the

quality of defendant’s “tangible and intangible conduct” within Georgia. Diamond Crystal, 593

F.3d at 1265. If a nonresident defendant has a website where customers can purchase items online

and the goods are either shipped to or enjoyed in Georgia, the defendant will generally be found

to have “transacted business” within the state. See, e.g., Aero Toy Store, LLC v. Grieves, 631

S.E.2d 734, 740–41 (Ga. Ct. App. 2006) (conducting internet sales on an auction site where a

product was shipped to Georgia qualifies as transacting business); Premium Neutraceuticals, LLC

v. Leading Edge Mktg., Inc., No. 1-15-CV141, 2016 WL 3841826, at *3 (S.D. Ga. 2016) (holding

the sale of health products to Georgia residents through defendant’s websites was sufficient for

jurisdiction); Sarvint Techs. v. Omsignal, Inc., 161 F.Supp.3d 1250, 1260–1261 (N.D. Ga. 2015)

(finding personal jurisdiction was proper over nonresident defendant who accepted online orders

and shipped goods into Georgia). However, personal jurisdiction under subsection (1) of the long-

arm statute is not appropriate when there is no evidence of purposeful activity directed at or within

the state of Georgia. Diamond Crystal, 593 F.3d at 1260 (explaining that there must be “the actual




F.3d at 1360. In an attempt to carry that burden, Plaintiff has attached numerous materials to its Response.
The Court has reviewed and weighed all these submissions. That review reveals that the parties generally
agree on the facts central to the Court’s analysis. However, wherever Plaintiff’s supporting materials and
Defendant’s affidavit conflict, the Court has “construe[d] all reasonable inferences in favor of the plaintiff.”
Id.


                                                       7
transaction of business—the doing of some act of consummation of some transaction—by the

[defendant] in the state.”) (emphasis added).

        The recent case of Pascarelli v. Koehler, 816 S.E.2d 723 (Ga. Ct. App. 2018) is instructive

on this issue. In Pascarelli, the Georgia Court of Appeals considered a website where out-of-state

customers booked hotel reservations and deemed it not a sufficient basis for the court to exercise

personal jurisdiction over the nonresident defendant. Id. at 728. The plaintiff, a Georgia resident,

purchased a stay at the defendant’s Wyoming hotel through the defendant’s website. Id. at 726.

Using the “sliding scale” analysis first articulated in Zippo Mfg. Co. v. Zippo Dot Com, 952 F.

Supp. 1119, 1124 (W.D. Pa. 1997) and adopted by the Georgia Court of Appeals in Aero Toy

Store, LLC v. Grieves, 631 S.E.2d 734 (Ga. Ct. App. 2006), 6 the Court of Appeals held that the

defendant’s website was neither completely passive nor completely interactive, meaning an

examination of “the level of interactivity and commercial nature of the exchange of information

that occurs on the [website]” was required. Pascarelli, 816 S.E.2d at 727 (quoting Aero Toy Store,

631 S.E.2d at 740).




6
 The Aero Toy Store court described the sliding scale analysis as follows:
       [A]t one end of the spectrum are situations where a defendant clearly does business over
       the Internet. If the defendant enters into contracts with residents of a foreign jurisdiction
       that involve the knowing and repeated transmission of computer files over the Internet,
       personal jurisdiction is proper. At the opposite end are situations where a defendant has
       simply posted information on an Internet Web site which is accessible to users in foreign
       jurisdictions. A passive Web site that does little more than make information available to
       those who are interested in it is not grounds for the exercise of personal jurisdiction. The
       middle ground is occupied by interactive Web sites where a user can exchange information
       with the host computer. In these cases, the exercise of jurisdiction is determined by
       examining the level of interactivity and commercial nature of the exchange of information
       that occurs on the Web site.
Aero Toy Store, 631 S.E.2d at 740 (quoting Zippo Mfg. Co., 952 F. Supp. at 1124).



                                                     8
        The Pascarelli court found the facts of that case to be different in kind from most cases

where nonresident defendants received income from internet transactions because:

        in those Internet cases, the resident can bring about the transmission of the goods
        into the forum state through the order alone. A hotel website allows an online
        reservation to be made, but this is preliminary to the individual traveling outside
        the forum state to use the service provided by the hotel. The purpose of the former
        is fulfilled when the goods reach their destination in the forum state while the
        purpose of the latter is fulfilled once the resident reaches the hotel outside the forum
        state.

Pascarelli, 816 S.E.2d at 727 (emphasis added) (citation omitted).

        Here, like the hotel bookings in Pascarelli, the customer’s booking of flights is the only

aspect of Defendant’s business transactions with Georgia residents happening within the state of

Georgia. 7 In fact, there is no evidence that Defendant did anything in Georgia aside from operating

a generally accessible website.        While “intangible” conduct can be the basis for personal

jurisdiction under subsection (1), Plaintiff fails to reveal any such conduct by Defendant in

Georgia. The operation of a website accessible in Georgia, and everywhere else, cannot alone

constitute “the actual transaction of business.” Jordan Outdoor Enterps., Ltd. v. That 70’s Store,

LLC, 819 F.Supp.2d 1338, 1343–44 (M.D. Ga. 2011). Moreover, in a trademark infringement

case, a plaintiff’s allegation “that a defendant has wrongfully used the plaintiff’s mark on

defendant’s website to solicit business” has been held insufficient to form the basis of jurisdiction

under subsection (1) without evidence of service or interaction within the state. FisherBroyles,

LLP, No. 1:14–CV–1101, 2015 WL 630436, at *5.



7
   Plaintiff argues the booking of flights by third-party travel agencies registered in Georgia renders
jurisdiction appropriate. (Doc. 37, p. 9.) However, the evidence shows Defendant never paid, encouraged,
or sought out a travel agency in Georgia to sell flights. (Doc. 37-1, pp. 62–63.) The travel agencies “signed
up” with Defendant to be able to book flights through Defendant’s website on behalf of agency customers
and communicated with Defendant on behalf of the customer. (Id. at pp. 66–67.) In other words, the travel
agencies are agents of the customer, not Defendant. Thus, for the purposes of this analysis, the travel
agencies operate as consumers in Georgia who purchase tickets through Defendant’s website.


                                                     9
             For all these reasons, Plaintiff has failed to demonstrate that Defendant transacted business

   in Georgia under O.C.G.A. § 9-10-91(1).

II.          Whether Defendant Derived Substantial Revenue from Goods or Services
             Consumed in Georgia Under O.C.G.A. § 9-10-91(3)

             As another basis for jurisdiction under O.C.G.A. § 9-10-91, Plaintiff alleges that

   Defendant’s ticket sales show the Defendant enjoyed “regular and substantial sales into Georgia.”

   (Doc. 37, p. 12.) Defendant argues that, even if Plaintiff is correct, jurisdiction under subsection

   (3) is nonetheless improper because “none of Defendant’s services associated with those tickets

   were ever rendered in Georgia.” (Doc. 42, p. 7.) The Court agrees with Defendant.

             Subsection (3) of Georgia’s long-arm statute provides jurisdiction over a nonresident

   defendant who “regularly does or solicits business, or engages in any other persistent course of

   conduct, or derives substantial revenue from goods used or consumed or services rendered in this

   state.” O.C.G.A. § 9-10-91(3). The statute is to be read literally and “requires that an out of state

   defendant must do certain acts within the State of Georgia before he can be subjected to personal

   jurisdiction.” Gust v. Flint, 356 S.E.2d 513, 514 (Ga. 1987) (emphasis added). As discussed

   above, the operation of a generally accessible website cannot alone be the basis for jurisdiction,

   and Plaintiff has not put forth any additional evidence to show that Defendant solicited business,

   sold a good, or provided services within the state. “Neither a party nor a trial court can circumvent

   the plain language of the statute,” and the plain language of subsection (3) requires that a good be

   used or services be provided in Georgia. Huggins v. Boyd, 697 S.E.2d 253, 255 (Ga. Ct. App.

   2010) (citation omitted); see also LabMD, 509 F. App’x at 845 (discussing various factors used

   by courts to determine whether a nonresident defendant’s conduct within Georgia is proper under

   subsection (3) and finding one phone call and nine emails insufficient for personal jurisdiction).

      Because the available evidence shows that Defendant did no acts within the state of Georgia as



                                                      10
required, personal jurisdiction cannot be exercised over Defendant under subsection (3) of

Georgia’s long-arm statute.

                                       CONCLUSION

       For the reasons set forth above, the Court GRANTS Defendant Gulfstream Air Charter,

Inc.’s Motion to Dismiss, (doc. 21), and DISMISSES without prejudice Plaintiff’s Complaint

for lack of personal jurisdiction. The Court DIRECTS the Clerk of Court to enter the appropriate

judgment of dismissal and to CLOSE this case.

       SO ORDERED, this 20th day of November, 2018.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                              11
